DETAILED ACTION
Response to Amendment
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	This office action is responsive to the Applicant’s amendment filed on 6/27/2022. Claims 1 and 8 have been amended. Claim 2 has been canceled. Claims 1 and 3-9 are pending and will be considered for examination.


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

3. 	Claims 1, 3, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Peters, Geoffrey W. (US 6243683 B1) in view of Basye et al. (US 9548053 B1) and further in view of in view of Kim et al. (US 2013/0033643 A1).
	As in independent Claim 1, Peters teaches an assistance device comprising: 
 	at least one processor operatively coupled with a memory (figs. 1-2. col. 2, lines 41-43, a computer system includes a processor 104, external memory 102, and mass storage device), 
at least one first input connected to the processor and capable of receiving video data coming from at least one video sensor (at least col. 3, lines 15-21 and 41-51, a gesture recognition unit in the computing system operatively coupled with a camera 108 that receives one or more frames of a video image of a user 202; further col. 3 lines 15-col. 4, line 6),
at least one second input connected to the processor and capable of receiving audio data coming from at least one microphone (at least col. 2, lines 61-65, an audio input device 105 including a microphone 106 that receives sound/audio in the environment),
the processor configured to: 
analyze the video data coming from the first input (at least col. 3, lines 15-21 and 41-51, this image(s) is analyzed to determine if the user has made one or more gestures; further col. 3 lines 15-col. 4, line 6), 
identify at least one non-speech reference human gesture in the video data (at least col. 3, lines 15-51, this image(s) is analyzed to determine/identify if the user has made one or more gestures (e.g., non- non-verbal movement, position or posture of a user, or the like, such as  a waving of the hand or the user pointing at the camera); further see col. 3, line 52-col. 4, lines6), and 
trigger an analysis of audio data only if said at least one non-speech reference human gesture is detected in the video data (at least col. 3, lines 15-51, when this is true (i.e., one or more gestures is identified in the video image), a speech recognition system should start/activate to analyze the received sound/audio; further see col. 3, line 52-col. 4, line 6. The Examiner notes that speech recognition system analyzes audio data (e.g., voice input/voice command), which is well-known in the art.  Please see references below for the speech recognition system:
1.     Seo et al. (US 2014/0379341 A1): at least pars. 9, 23, and 54, a voice recognition module can be activated in response to a detected gesture that analyzes a received  voice input for executing a function corresponding to the voice input.
 2. Yoon, Heejoo (US 2020/0356647 A1): see at least pars. 124-125, when an electronic device is in a voice recognition mode, voice information received through a voice sensor can be analyzed.
3.     Kim et al. (US 2018/0033428 A1), see at least pars. 35, 90, 129, a voice recognition system analyzes a received voice input to initiate an action for the voice input.
4.     Okada et al. (US 2011/0218696 A1), see at least par. 40, a voice recognition unit analyzes a voice data input.)
  	Peters does not teach that the device further comprises an output controlled by the processor and capable of transmitting commands to a sound system of a separate external device, the processor further configured to transmit a command to reduce the sound volume or to stop the emission of sound in the separate external device in the event of the at least one non-speech reference human gesture being detected in the video data.  
 	However, in the same filed of the invention, Basye teaches an output controlled by the processor and capable of transmitting commands to a sound system (at least col. 3, lines 16-37,  col. 8, lines 52-61, an audible command (e.g., spoken word by a user) can be transmitted/projected through a speaker of a device).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to starting/activating of the speech recognition system when identifying at least one or more gestures in the video image taught by Peters with the transmitting of the audible command via the speaker taught by Basye to transmit the command via the speaker when the computing system activates the speech recognition system to determine the audio data (e.g., voice input/command). The motivation or suggestion would be to provide a way to transmit/output the audible command that allows the user to confirm whether the audible command is understood correctly or incorrectly.
Peters and Basye do not teach  that the processor further configured to transmit a command to reduce the sound volume or to stop the emission of sound in the separate external device in the event of the at least one non-speech reference human gesture being detected in the video data.  
 	However, in the same filed of the invention, Kim teaches transmitting a command to reduce the sound volume or to stop the emission of sound in the event of said at least one reference human gesture being detected in the video data (figs. 35-37, par. 151, with a motion recognition module, a user’s motion (e.g., hand gesture in this example) can be recognized for a command (e.g., volume control)).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to starting/activating of the speech recognition system when identifying at least one or more gestures in the video image taught by Peters with the transmitting of the audible command via the speaker taught by Basye with the controlling of the volume with the gesture taught by Kim to control the volume with the gesture when the computing system activates the speech recognition system to determine the audio data (e.g., voice input/command). The motivation or suggestion would be to provide a way to control a volume with captured gestures for a user’s convenience.

 As in Claim 3, Peters-Basye-Kim teaches all the limitations of Claim 1. Peters-Basye-Kim further teaches that the analysis of audio data includes a recognition of voice commands (Peters, at least col. 3, lines 15-51, when this is true (i.e., one or more gestures is identified in the video image), the speech recognition system should start/activate to analyze the received sound/audio; further see col. 3, line 52-col. 4, line 6. The Examiner notes that speech recognition system analyzes audio data (e.g., voice input/voice command), which is well-known in the art. Please see the references for the speech recognition system cited in claim 1).

 	As in independent Claim 7, Peters-Basye-Kim teaches an assistance system comprising a device according to claim 1 and at least one of the following members: a video sensor connected or connectable to the first input; a microphone connected or connectable to the second input; a loudspeaker connected or connectable to an output of the device (Peters, at least col. 3, lines 15-21 and 41-51, the camera 108 of the computer system detects the gesture; at least col. 2, lines 61-65, the audio input device 105 including the microphone 106 that receives sound/audio),

Independent Claim 8, please see the rejection for claim 1, which incorporates all the limitations recited in claim 8.   

 	As in independent Claim 9, Peters-Basye-Kim teaches a non-transitory computer-readable storage medium on which is stored a program comprising instructions for implementing the method according to claim 8 (Peters, col. 2, lines 39-61, col. 4, line 56-col. 5, line 7, the memory or storage device includes one or more physical, non-transitory devices that stores information for execution by the processor to perform actions/operations).


4. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Peters, Geoffrey W. (US 6243683 B1) in view of Basye et al. (US 9548053 B1) in view of in view of Kim et al. (US 2013/0033643 A1) in view of Klein et al. (US 2011/0313768 A1).
 	As in Claim 4, Peters-Basye-Kim teaches all the limitations of Claim 3. Peters-Basye-Kim further teaches an output controlled by the processor and capable of transmitting commands to a third-party device, the processor further configured to transmit a command on said output (at least pars. 27, pars. 36, 39, the command (e.g., voice command) can be transmitted to a device (e.g., television or a display device)) to perform an action).
 	Peters-Basye-Kim does not appear to explicitly teaches the command being selected according to the results of the recognition of voice commands.  
 	However, in the same filed of the invention, Klein teaches the command being selected according to the results of the recognition of voice commands (at least pars. 89-90, for a speech input, a system can select/determine a voice command from a voice library).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to starting/activating of the speech recognition system when identifying at least one or more gestures in the video image taught by Peters with the transmitting of the audible command via the speaker taught by Basye with the controlling of the volume with the gesture taught by Kim with the selecting of the voice command from the voice commands in the voice library taught by Klein to select the voice command from the voice library when the computing system transmits the voice command to the device for performing actions. The motivation or suggestion would be to provide a way to select a voice command associated with a received in the voice library to appropriately perform actions.


5. 	Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Peters, Geoffrey W. (US 6243683 B1) in view of Basye et al. (US 9548053 B1) in view of in view of Kim et al. (US 2013/0033643 A1) in view of Sarin et al. (US 2013/0124207 A1).
 	As in Claim 5, Peters-Basye-Kim teaches all the limitations of Claim 1. Peters-Basye-Kim does not teach that the processor is further configured to trigger the emission of a visual and/or audio indicator perceptible by a user in the event of the detection of said at least one reference human gesture in the video data.
 	However, in the same field of the invention, Sarin teaches that the processor is further configured to trigger the emission of a visual and/or audio indicator perceptible by a user in the event of the detection of said at least one reference human gesture in the video data (fig. 5, at least pars. 42-43, 46, visual or audio feedback/indicator can be presented when a mobile device detects a gesture (e.g., a user speaking a voice command in an image/video).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to starting/activating of the speech recognition system when identifying at least one or more gestures in the video image taught by Peters with the transmitting of the audible command via the speaker taught by Basye with the controlling of the volume with the gesture taught by Kim with the providing of the visual or audio feedback for the detected gesture taught by Sarin to provide the visual or audio feedback for the detected gesture when the computing system triggers the speech recognition to analyze the received speech input in responsive to detecting the gesture. The motivation or suggestion would be to provide a feedback that can provide assurance to users that a voice command was recognized by the device.
	
	As in Claim 6, Peters-Basye-Kim and Sarin teach all the limitations of Claim 5. Peters-Basye-Kim and Sarin further teach that the triggering of the emission of an indicator includes: turning on an indicator light of the device, emitting a predetermined sound on an output of the device, and/or emitting a predetermined word or a predetermined series of words on an output of the device (Sarin, pars. 42-43, 46, for example, the visual feedback includes graphics such as an animated flashing light 460 or a countdown timer or text on the display 405, a flashing light-emitting diode (LED) indicator) or the like).
	
Response to Arguments
6.	Applicant's arguments with respect to the claims 1 and 3-9 have been fully considered, but are moot in view of the new ground(s) of rejection.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144